Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of March 1, 2020, by
and between BROADWIND ENERGY, INC. (the “Company”), and Eric B. Blashford
(“Executive”).

WHEREAS, the Company is engaged in the business of manufacturing wind turbine
tower structures, gearing and gearboxes, among other products (the “Company
Business”);

WHEREAS, the Company desires to continue to obtain the benefits of Executive’s
knowledge, skills and experience and Executive desires to be employed by the
Company; and

WHEREAS, the Company and Executive desire to enter into this Agreement to set
forth the rights, duties, benefits and obligations with respect to the
employment of Executive by the Company under the terms and conditions herein
provided as the Company’s President and Chief Executive Officer;

NOW, THEREFORE, in consideration of Executive’s employment with the Company, and
the mutual and respective covenants and agreements of the parties herein
contained, and other good and valuable consideration present but not
specifically set forth, the parties hereto agree as follows:

1.Employment.  The Company hereby agrees to employ Executive in the positions,
and with the titles, duties and responsibilities, set forth in Section 2 hereof,
and Executive hereby agrees to be employed by the Company, on the terms and
conditions set forth herein.  The term of this Agreement shall commence on the
date hereof and end on the date thirty-six (36) months after the date hereof
(the “Term”) unless sooner terminated in accordance with the provisions of
Section 6 hereof.  The Term will thereafter automatically extend for successive
one-year periods, but Executive’s employment may at any time be terminated in
accordance with the provisions of Section 6 hereof.

2.Duties and Responsibilities.  During the Term, Executive shall serve as
President and Chief Executive Officer for the Company and as the principal
executive officer and the principal financial officer for Securities and
Exchange Commission reporting purposes and be nominated to serve as a member of
the Company’s Board of Directors (the “Board”).  Executive shall report to the
Board and its designees.  Executive shall have the duties and responsibilities
that are commensurate with these positions, as well as such other duties as may
be assigned to Executive by the Board from time to time.  Executive shall devote
all of his working time and best efforts to the business and affairs of the
Company except for such time as shall reasonably be required to serve in
connection with civic or charitable activities, or manage Executive’s financial
matters, provided that such activities, in the aggregate, do not interfere with
Executive’s ability to perform the duties and responsibilities of his employment
hereunder.  Executive shall follow the direction of the Board and its designees,
and shall perform all duties and responsibilities of the positions that he
holds, as those duties and responsibilities may change from time to
time.  Executive shall comply with the Company’s standards, policies and
procedures in effect on the date of this Agreement and as they may change from
time to time.

3.Compensation and Related Matters.

(a)Base Salary.  Executive shall receive an initial annual base salary of
$400,000, less required and authorized withholding and deductions.  Executive’s
salary shall be subject to review and adjustment by the Company at least
annually, and paid in accordance with the Company’s regular payroll schedule as
it applies to salaried employees (“Base Salary”).  Notwithstanding the preceding
sentence, in no event shall Executive’s Base Salary be reduced by the Company
without Executive’s consent.



1




 

(b)Bonus.  Executive shall be eligible for a target annual bonus in an amount
equal to seventy- five percent (75%) of his Base Salary, with a maximum annual
bonus in an amount equal to one hundred fifty percent (150%) of his Base Salary,
and pursuant to such terms, as set forth in the Broadwind Energy Inc. Executive
Short-Term Incentive Plan (the “Incentive Plan”) or other written arrangement
adopted by the Company.

(c)Stock.  Executive shall be eligible to participate in the Company’s common
stock incentive plan, as in effect from time to time, and may be granted stock
options, restricted stock units or other awards under such common stock
incentive plan, based on individual and Company performance criteria to be
established by the Board, with a target annual grant value equal to seventy-five
percent (75%) of Executive’s Base Salary.

(d)Benefits.  Executive shall be entitled to all rights and benefits for which
he is eligible under the terms and conditions of the Company’s standard benefits
and compensation practices that may be in effect from time to time and provided
by the Company to its employees generally.  In addition to, and not in
limitation of, the foregoing, during the Term, Executive shall be eligible to
accrue up to four weeks (20 business days) of paid time off (“PTO”) per
anniversary year exclusive of any business day with respect to which the Company
is closed for business due to any federal, state or local holiday or any day off
generally granted by the Company to its employees, subject to the Company’s
then-current PTO policy (which shall not have the effect of reducing said four
weeks (20 business days) of PTO).  In addition to, and not in limitation of the
foregoing, during the Term, Executive shall receive any additional benefits
generally provided by the Company to executive employees of the Company, for
which he is eligible in accordance with applicable plan documents.  During the
Term, the Company shall maintain, at its sole expense, a One Million Five
Hundred Thousand Dollar ($1,500,000) term life insurance policy for the benefit
of Executive, provided that Executive shall be responsible for paying all taxes
due on the imputed income related thereto.

(e)Expense Reimbursement.  The Company will reimburse Executive for reasonable
business expenses in accordance with the Company’s standard expense account and
reimbursement policies.

4.Representations and Warranties of Executive.  In order to induce the Company
to employ Executive, Executive hereby represents and warrants to the Company as
follows:

(a)Binding Agreement.  This Agreement has been duly executed and delivered by
Executive and constitutes a legal, valid and binding obligation of Executive and
is enforceable against Executive in accordance with its terms.

(b)No Violations of Law.  The execution and delivery of this Agreement and the
other agreements contemplated hereby by Executive do not, and the performance by
Executive of his obligations under this Agreement and the other agreements
contemplated hereby will not, violate any term or provision of any law, or any
writ, judgment, decree, injunction or similar order applicable to Executive.

(c)Litigation.  Executive is not involved in any undisclosed proceeding, claim,
lawsuit or investigation alleging wrongdoing by Executive before any court or
public or private arbitration board or panel or governmental department,
commission, board, bureau, agency or instrumentality.

(d)No Conflicting Obligations.  Executive is not under, or bound to be under in
the future, any obligation to any person or entity that is or would be
inconsistent or in conflict with this Agreement or

2




would prevent, limit, or impair in any way the performance by him of his
obligations hereunder, including but not limited to any duties owed to any
former employers not to compete or use or disclose confidential
information.  Executive represents and agrees that he will not disclose to the
Company or use on behalf of the Company any confidential information or trade
secrets belonging to a third party, including any former employer. 

5.Restrictive Covenants.

(a)Confidentiality Critical.  The parties agree that the business in which the
Company is engaged is highly sales-oriented and the goodwill established between
Executive and the Company’s customers (“Customers”) and potential customers is a
valuable and legitimate business interest worthy of protection under this
Agreement.  Executive acknowledges and agrees that developing and maintaining
business relationships is an important and essential business interest of the
Company.  Executive further recognizes that, by virtue of his employment by the
Company, he will be granted otherwise prohibited access to confidential and
proprietary data of the Company which is not known to its competitors and which
has independent economic value to the Company and that he will gain an intimate
knowledge of the Company’s business and its policies, Customers, employees and
trade secrets, and of other confidential, proprietary, privileged, or secret
information of the Company and its Customers (collectively, all such nonpublic
information is referred to as “Confidential Information”).

This Confidential Information includes, but is not limited to data relating to
the Company’s marketing and servicing programs, procedures and techniques;
business, management and personnel strategies; the Company’s products and
services, and the criteria and formulae used by the Company in pricing its
products and services; the Company’s products and services; the Company’s
computer system and software; lists of Customers and prospects; the identity,
authority and responsibilities of key contacts at accounts of Customers; and the
composition and organization of Customers’ business.  Executive recognizes and
admits that this Confidential Information constitutes valuable property of the
Company, developed over a long period of time and at substantial expense, and
worthy of protection.  Executive acknowledges and agrees that only through his
employment with the Company could he have the opportunity to learn this
Confidential Information.

(b)Confidential Information.  Executive shall not at any time (for any reason),
directly or indirectly, for himself or on behalf of any other person or entity,
(i) disclose to any person or entity (except to employees or other
representatives of the Company who need to know such Confidential Information to
the extent reasonably necessary for Executive to perform his duties under this
Agreement or for such employees or representatives to perform their duties on
behalf of the Company, and except as required by law) any Confidential
Information, including, without limitation, business or trade secrets of, or
products or methods or techniques used by, the Company, or any Confidential
Information whatsoever concerning the Customers, (ii) use, directly or
indirectly, for his own benefit or for the benefit of another (other than a
Customer) any of such Confidential Information, or (iii) assist any other person
or entity in connection with any action described in either of the foregoing
clauses (i) and (ii).

(c)Noninterference with Employees.  Executive further agrees that the Company
has expended considerable time, energy and resources in training its other
employees (“Co-Workers”).  As a result, during his employment with the Company
and for a period of eighteen (18) months thereafter, Executive shall not, for
any reason, directly or indirectly, for himself or on behalf of any other person
or entity, (i) induce or attempt to induce any Co-Worker to terminate employment
with the Company, (ii) interfere with or disrupt the Company’s relationship with
any of the Co-Workers, (iii) solicit, entice, hire, cause to hire, or take away
any person employed by the Company at that time or during the eighteen (18)
month period preceding Executive’s last day of employment with the Company, or
(iv) assist any other person or entity in connection with any action described
in any of the foregoing clauses (i) through (iii).



3




 

(d)Non-competition.  Executive further agrees with the Company to the following
provisions, all of which Executive acknowledges and agrees are necessary to
protect the Company’s legitimate business interests.  Executive covenants and
agrees with the Company that:

(i)Unless otherwise agreed between the parties, Executive shall not, during his
employment with the Company and for a period of eighteen (18) months thereafter,
either directly or indirectly, engage in, render service or other assistance to,
or sell products or services, or provide resources of any kind, whether as an
owner, partner, member, shareholder, officer, director, employee, consultant or
in any other capacity, whether or not for consideration, to any person,
corporation, or any other entity, whatsoever, that owns, operates or conducts a
business that competes, in any way, with the Company Business, other than the
ownership of five percent (5%) or less of the shares of a public company where
Executive is not active in the day-to-day management of such company.  With
respect to the post employment application of this Section 5(d)(i), the
restrictions shall extend only to those specific countries or provinces where
the Company conducts business on the day that Executive’s employment with the
Company terminates.

(ii)Executive shall not, during his employment with the Company and for a period
of eighteen (18) months thereafter, either directly or indirectly, (A) solicit,
call on or contact any Customer of the Company with whom Executive has had
material contact during his employment with the Company for the purpose or with
the effect of offering any products or services of any kind offered by the
Company at that time or during his employment with the Company, (B) request or
advise any present or future vendors or suppliers to the Company to cancel any
contracts, or curtail their dealings, with the Company, or (C) assist any other
person or entity in connection with any action described in either of the
foregoing clauses (A) and (B).

(iii)During his employment with the Company, Executive shall not own, or permit
ownership by Executive’s spouse or any minor children under the parental control
of Executive, directly or indirectly, an amount in excess of five percent (5%)
of the outstanding shares of stock of a corporation, or five percent (5%) of any
business venture of any kind, which operates or conducts a business that
competes, in any way, with the Company.

(e)Non-disparagement.  At any time during or after Executive’s employment with
the Company, Executive shall not disparage the Company or any shareholders,
directors, officers, employees or agents of the Company.  During and after
Executive’s employment with the Company, neither the Company nor its directors
or officers shall disparage Executive to third parties.

(f)Understandings.

(i)The provisions of this Section 5 shall be construed as an agreement
independent of any other claim.  The existence of any claim or cause of action
of Executive against the Company, whether predicated on Executive’s employment
or otherwise, shall not constitute a defense to the enforcement by the Company
of the terms of this Section 5.  Executive waives any right to a jury trial in
any litigation relating to or arising from this Agreement.

(ii)Executive acknowledges and agrees that the covenants and agreements
contained herein are necessary for the protection of the Company’s legitimate
business interests and are reasonable in scope and content.  Executive agrees
that the restrictions contained in this

4




Section 5 are reasonable and will not unduly restrict him in securing other
employment or income in the event his employment with the Company ends. 

 (g)Injunctive Relief.  Executive acknowledges and agrees that any breach by him
of any of the covenants or agreements contained in this Section 5 would give
rise to irreparable injury and would not be adequately compensable in
damages.  Accordingly, Executive agrees that the Company may seek and obtain
injunctive relief against the breach or threatened breach of any of the
provisions of this Agreement in addition to any other legal or equitable
remedies available without the requirement for the securing or posting of any
bond or other security related to such equitable relief.

(h)Reformation and Survival.  The Company and Executive agree and stipulate that
the agreements and covenants contained in this Agreement and specifically in
this Section 5 are fair and reasonable in light of all of the facts and
circumstances of the relationship between them.  The Company and Executive agree
and stipulate that Executive has hereby agreed to be bound to the obligations,
restrictions and covenants of this Section 5 as a condition to his employment
and in consideration of his compensation, severance terms, and all other terms
and provisions of this Agreement.  The Company and Executive acknowledge their
awareness, however, that in certain circumstances courts have refused to enforce
certain agreements not to compete.  The Company and Executive agree that, if any
term, clause, subpart, or provision of this Agreement is for any reason adjudged
by a court of competent jurisdiction to be invalid, unreasonable, unenforceable
or void, the same will be treated as severable, and shall be modified to the
extent necessary to be legally enforceable to the fullest extent permitted by
applicable law, and that such modification will not impair or invalidate any of
the other provisions of this Agreement, all of which will be performed in
accordance with their respective terms.  Thus, in furtherance of, and not in
derogation of, the provisions of this Section 5, the Company and Executive agree
that in such event, this Section 5 shall be deemed to be modified or reformed to
restrict Executive’s conduct to the maximum extent (in terms of time, geography
and business scope) that the court shall determine to be enforceable.  The
provisions of this Section 5 shall survive the termination of this Agreement and
Executive’s resignation or termination of employment, regardless of the reason
and whether voluntary or involuntary.

6.Termination.

(a)Termination By The Company With Cause.  The Company has the right, in its
reasonable determination at any time during the Term, to terminate Executive’s
employment with the Company for Cause (as defined below) by giving written
notice to Executive as described in this Section 6(a).  Prior to the
effectiveness of termination for Cause under subclause (i), (ii), (iii) or (iv)
below, Executive shall be given thirty (30) calendar days’ prior written notice
from the Company, specifically identifying the reasons which are alleged to
constitute Cause for any termination pursuant to the aforementioned subclauses,
and an opportunity to cure the same in the event Executive disputes such
allegations; provided, however, that the Company shall have no obligation to
continue to employ Executive following such thirty (30) calendar day notice
period unless Executive has cured the condition giving rise to the Cause. The
Company’s termination of Executive’s employment for Cause under subclause (v) or
(vi) below shall be effective immediately upon the Company’s written notice to
Executive.  If the Company terminates Executive’s employment for Cause, the
Company’s obligation to Executive shall be limited solely to the payment of (i)
unpaid Base Salary accrued up to the effective date of termination plus any
accrued but unpaid benefits accrued up to the effective date of termination; and
(ii) if the date of termination occurs prior to the date on which the annual
bonus, if any, for the immediately preceding year would otherwise be paid, an
amount equal to the annual bonus that would have been paid to Executive for such
immediately preceding year, based on the actual achievement of applicable
performance goals and without regard to whether Executive is employed on the
date the bonus otherwise would have been paid.



5




As used in this Agreement, the term “Cause” shall mean and include (i)
Executive’s abuse of alcohol that affects Executive’s performance of his duties
under this Agreement, or use of any controlled substance; (ii) a willful act of
fraud, dishonesty or breach of fiduciary duty on the part of Executive with
respect to the business or affairs of the Company; (iii) material failure by
Executive to comply with applicable laws and regulations or professional
standards relating to the business or affairs of the Company; (iv) material
failure by Executive to satisfactorily perform his duties hereunder, a material
breach by Executive of this Agreement, or Executive engaging in conduct that
materially conflicts with the best interests of the Company or that may
materially harm the Company’s reputation; (v) Executive being subject to an
inquiry or investigation by a governmental authority or self-regulatory
organization such that the existence of such inquiry or investigation may result
in damage to the Company’s business interests, licenses, reputation or
prospects; or (vi) conviction of a felony or a misdemeanor involving moral
turpitude.

(b)Termination By The Company Without Cause.  The Company shall have the right,
at any time during the Term, to terminate Executive’s employment with the
Company without Cause by giving written notice to Executive, which termination
shall be effective thirty (30) calendar days from the date of such written
notice.  The Company may provide thirty (30) days’ pay in lieu of notice.  If
the Company terminates Executive’s employment without Cause, the Company’s
obligation to Executive shall be limited solely to the payment of (i) unpaid
Base Salary plus any accrued but unpaid benefits accrued up to the effective
date of termination; (ii) a portion of any unpaid bonus earned in accordance
with the then applicable bonus plan or program for the year in which the
termination occurs, based on the Company’s actual year-to-date performance
compared to the year-to-date approved operating plan for the relevant bonus
targets (if determinable - or if not determinable, then based on assumed
achievement of applicable performance goals at the “target” level), each
measured as of the date of termination, prorated using a fraction, the numerator
of which is the number of days Executive is employed by the Company during the
year in which the termination occurs and the denominator of which is 365; (iii)
if the date of termination occurs prior to the date on which the annual bonus,
if any, for the immediately preceding year would otherwise be paid, an amount
equal to the annual bonus that would have been paid to Executive for such
immediately preceding year, based on the actual achievement of applicable
performance goals and without regard to whether Executive is employed on the
date the bonus otherwise would have been paid; (iv) severance in an amount equal
to Executive’s then current Base Salary for a period of eighteen (18) months;
and (v) if Executive is eligible for and timely elects coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for health insurance
coverage, an additional severance benefit calculated by the Company in its
discretion equal to (A) the cost of monthly COBRA premiums (determined as of the
effective date of termination) multiplied by (B) eighteen (18).  Executive’s
rights with regard to equity incentive awards, including stock options and
restricted stock units, shall be governed by separate applicable agreements
entered into between Executive and the Company.  As a condition to his receipt
of the post-employment payments and benefits under this Section 6(b), Executive
must be in compliance with Section 5 hereof, and must execute, return, not
rescind and comply with a general release of claims agreement in favor of the
Company and related entities and individuals, within the timeframe and in a form
to be prescribed by the Company.  The amount described in clause (i) of the
third sentence of this paragraph shall be paid within sixty (60) calendar days
after the date of termination of Executive’s employment, and the severance
benefits described in clauses (ii) and (iii) of the third sentence of this
paragraph shall be paid in equal installments according to the Company’s normal
payroll schedule, with the first payment to commence within ninety (90) days
after the date of termination of Executive’s employment, provided that, in each
case, the Company has received the signed general release of claims agreement
and Executive has not rescinded such agreement within the rescission period set
forth in such agreement.  Executive shall have no duty to mitigate damages under
this Section 6(b) during the applicable severance period and, in the event
Executive shall subsequently receive income from providing Executive’s

6




services to any person or entity, including self-employment income, or
otherwise, then no such income shall in any manner offset or otherwise reduce
the payment obligations of the Company hereunder.

Notwithstanding anything herein to the contrary, this Section 6(b) shall not
apply if Executive’s employment is terminated by the Company or a succeeding
entity without Cause upon or within one year of a Change of Control at any time
during the Term as described in Section 7 hereof.  In such case, Section 7
hereof shall control.

(c)Termination By Executive for Good Reason.  Executive has the right, in his
reasonable determination at any time during the Term, to terminate his
employment with the Company for Good Reason (as defined in this Section 6(c)
below) by giving written notice to the Company as described in this Section
6(c).  Prior to the effectiveness of termination for Good Reason, within thirty
(30) calendar days following the existence of a condition constituting Good
Reason, Executive shall provide written notice to the Company specifically
identifying the reason or reasons which are alleged to constitute Good Reason,
and an opportunity to cure same within a period of not less than thirty (30)
days; provided, however, that Executive shall have no obligation to continue his
employment with the Company following such thirty (30) calendar day notice
period unless the Company cures the event(s) giving rise to Executive’s Good
Reason notice.  As used in this Section 6(c), the term “Good Reason” shall mean
and include (i) assignment to Executive of duties materially inconsistent with
Executive’s position, (ii) requiring Executive to move his place of employment
more than fifty (50) miles from his place of employment prior to such move,
(iii) a material breach by the Company of this Agreement, (iv) failure by the
Company, at least sixty (60) days prior to the scheduled end of the Term, to
offer to renew or extend this Agreement or enter into a new written employment
agreement with Executive, in each case for a term of at least twelve (12)
months; provided that in any such case Executive has not consented thereto.  In
addition to the foregoing requirements, in no event shall Executive’s
termination of his employment be considered for Good Reason unless such
termination occurs within ninety (90) days following the initial existence of
one of the conditions specified in clauses (i), (ii), (iii) or (iv) of the
preceding sentence.

If Executive terminates his employment for Good Reason, the Company’s obligation
to Executive shall be limited solely to the payment of  (i) unpaid Base Salary
plus any accrued but unpaid benefits accrued up to the effective date of
termination; (ii) a portion of any unpaid bonus earned in accordance with the
then applicable bonus plan or program for the year in which the termination
occurs, based on the Company’s actual year-to-date performance compared to the
year-to-date approved operating plan for the relevant bonus targets (if
determinable - or if not determinable, then based on assumed achievement of
applicable performance goals at the “target” level), each measured as of the
date of termination, prorated using a fraction, the numerator of which is the
number of days Executive is employed by the Company during the year in which the
termination occurs and the denominator of which is 365; (iii) if the date of
termination occurs prior to the date on which the annual bonus, if any, for the
immediately preceding year would otherwise be paid, an amount equal to the
annual bonus that would have been paid to Executive for such immediately
preceding year, based on the actual achievement of applicable performance goals
and without regard to whether Executive is employed on the date the bonus
otherwise would have been paid; (iv) severance in an amount equal to Executive’s
then current Base Salary for a period of eighteen (18) months; and (v) if
Executive is eligible for and timely elects COBRA coverage for health insurance
coverage, an additional severance benefit calculated by the Company in its
discretion equal to (A) the cost of monthly COBRA premiums (determined as of the
effective date of termination) multiplied by (B) eighteen (18).  Executive’s
rights with regard to equity incentive awards, including stock options and
restricted stock units, shall be governed by the separate applicable agreements
entered into between Executive and the Company.  As a condition to his receipt
of the post-employment payments and benefits under this Section 6(c), Executive
must be in compliance with Section 5 hereof, and must execute, return,

7




not rescind and comply with a general release of claims agreement in favor of
the Company and related entities and individuals, within the timeframe and in a
form to be prescribed by the Company.  The amount described in clause (i) of the
first sentence of this paragraph shall be paid within ninety (90) calendar days
after the date of termination of Executive’s employment, and the severance
benefits described in clauses (ii) and (iii) of the first sentence of this
paragraph shall be paid in equal installments according to the normal payroll
schedule, the first payment to Executive to be made on the next scheduled
payroll date that occurs within ninety (90) days after the date of termination
of Executive’s employment, provided that, in each case, the Company has received
the signed general release of claims agreement and Executive has not rescinded
such agreement within the rescission period set forth in such
agreement.  Executive shall have no duty to mitigate damages under this Section
6(c) during the applicable severance period, and in the event Executive shall
subsequently receive income from providing Executive’s services to any person or
entity, including self-employment income, or otherwise, then no such income
shall in any manner offset or otherwise reduce the payment obligations of the
Company hereunder.

Notwithstanding anything herein to the contrary, this Section 6(c) shall not
apply if Executive terminates his employment with the Company or a succeeding
entity for Good Reason upon or within one year of a Change of Control at any
time during the Term as described in Section 7 hereof.  In such case, Section 7
hereof shall control.

Executive has the right, at any time during the Term, to terminate his
employment with the Company without Good Reason (as defined above) by giving
written notice to the Company, which termination shall be effective sixty (60)
calendar days from the date of such written notice. If Executive terminates his
employment without Good Reason, the Company’s obligation to Executive shall be
limited solely to the payment of unpaid Base Salary accrued up to the effective
date of termination plus any earned but unpaid bonus, and accrued but unpaid
benefits.

(d)Termination Upon Disability.  The Company shall have the right, at any time
during the Term, to terminate Executive’s employment if, during the Term,
Executive becomes physically or mentally disabled, whether totally or partially,
as evidenced by the written statement of a competent physician licensed to
practice medicine in the United States who is mutually acceptable to the Company
and Executive, so that Executive is unable to perform the essential functions of
his job duties hereunder, with or without reasonable accommodation, for (i) a
period of three (3) consecutive months, or (ii) for shorter periods aggregating
ninety (90) calendar days during any twelve-month period.  If the Company
terminates Executive’s employment under this Section 6(d), the Company’s
obligation to Executive shall be limited solely to the payment of (i) unpaid
Base Salary to the effective date of termination, plus any accrued but unpaid
benefits accrued up to the effective date of termination; (ii) a portion of any
unpaid bonus earned in accordance with the then applicable bonus plan or program
for the year in which the termination occurs, based on the Company’s actual
year-to-date performance compared to the year-to-date approved operating plan
for the relevant bonus targets (if determinable - or if not determinable, then
based on assumed achievement of applicable performance goals at the “target”
level), each measured as of the date of termination, prorated using a fraction,
the numerator of which is the number of days Executive is employed by the
Company during the year in which the termination occurs and the denominator of
which is 365; and (iii) if the effective date of termination occurs prior to the
date on which the annual bonus, if any, for the immediately preceding year would
otherwise be paid, an amount equal to the annual bonus that would have been paid
to Executive for such immediately preceding year, based on the actual
achievement of applicable performance goals and without regard to whether
Executive is employed on the date the bonus otherwise would have been
paid.  Such bonus shall be paid no later than the March 15th occurring
immediately after the year in which the termination of Executive’s employment
due to disability occurs.



8




(e)Termination upon Death.  If Executive dies during the Term, this Agreement
shall terminate, except that Executive’s devisee, legatee or other designee
under Executive’s testamentary or, if there is no will, Executive’s estate shall
be entitled to receive the Base Salary and other accrued benefits earned up to
the date of Executive’s death in accordance with Section 9(b) hereof.

7.Change of Control.

(a)Anything in this Agreement to the contrary notwithstanding, if, upon or
within one year of a Change of Control (as defined below) occurring at any time
during the Term, the Company or a succeeding entity terminates Executive without
Cause or Executive terminates his employment for Good Reason), the Company or
the succeeding entity’s obligation to Executive shall be the payment of (i)
unpaid Base Salary plus any accrued but unpaid benefits accrued up to the
effective date of termination; (ii) a portion of any unpaid bonus earned in
accordance with the then applicable bonus plan or program for the year in which
the termination occurs, based on the Company’s actual year-to-date performance
compared to the year-to-date approved operating plan for the relevant bonus
targets (if determinable - or if not determinable, then based on assumed
achievement of applicable performance goals at the “target” level), each
measured as of the date of termination, prorated using a fraction, the numerator
of which is the number of days Executive is employed by the Company during the
year in which the termination occurs and the denominator of which is 365; (iii)
if the date of termination occurs prior to the date on which the annual bonus,
if any, for the immediately preceding year would otherwise be paid, an amount
equal to the annual bonus that would have been paid to Executive for such
immediately preceding year, based on the actual achievement of applicable
performance goals and without regard to whether Executive is employed on the
date the bonus otherwise would have been paid; (iv) a lump sum payment equal to
Executive’s then-current Base Salary for a period of twenty-four (24) months;
and (v) if Executive is eligible for and timely elects COBRA coverage for health
insurance coverage, an additional severance benefit calculated by the Company in
its discretion equal to (A) the cost of monthly COBRA premiums (determined as of
the effective date of termination) multiplied by (B) eighteen (18).  In the
event of a without Cause Change of Control termination or a with Good Reason
termination, each as described herein, these payments shall be in lieu of, and
not in addition to, any severance pay or benefits set forth in Sections 6(b) or
6(c) hereof.  Notwithstanding anything to the contrary contained herein or in
any award agreement between Executive and the Company, in the event of a Change
of Control and a succeeding entity terminates Executive without Cause or
Executive terminates his employment for Good Reason, (i) all unvested awards
held by Executive under the Company’s long-term incentive plans, including stock
options and restricted stock units described in Section 3(c) hereof and any
other subsequent awards, shall become fully vested upon the Change of Control
and, if applicable, immediately exercisable, (ii) each such award, and each
already vested award described in Section 3(c) hereof which is a stock option
shall continue to be exercisable for the remainder of its term, and (iii) with
respect to any award under the Company’s long-term incentive plans that is
subject to the attainment of performance objectives or specified performance
criteria, such performance objectives and criteria shall be deemed satisfied at
the target level and any performance period shall be deemed to end as of the
date of the Change of Control.  As a condition to his receipt of the
post-employment payments and benefits under this Section 7(a), other than the
vesting of awards described in the preceding sentence, Executive must be in
compliance with Section 5 hereof, and must execute, return, not rescind and
comply with a release of claims agreement in favor of the Company, related
entities and individuals and the succeeding entity, within the timeframe and in
a form to be prescribed by the Company or a succeeding entity.  The severance
benefits described in the first sentence of this paragraph shall be paid in a
lump sum within sixty (60) calendar days after the date of termination of
Executive’s employment, provided that the Company has received the signed
general release of claims agreement and Executive has not rescinded such
agreement within the rescission period set forth in such agreement.



9




(b)Change of Control Defined.  For purposes of this Agreement, a “Change of
Control” shall mean the occurrence of a “change in the ownership,” a “change in
the effective control” or a “change in the ownership of a substantial portion of
the assets” of the Company during the Term, as determined in accordance with
this Section 7(b).  In determining whether an event shall be considered a
“change in the ownership,” a “change in the effective control” or a “change in
the ownership of a substantial portion of the assets” of the Company, the
following provisions shall apply:

(i)A “change in the ownership” of the Company shall occur on the date on which
any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company, as determined in accordance with
Treasury Regulation §1.409A-3(i)(5)(v).  If a person or group is considered
either to own more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company, or to have effective control of
the Company within the meaning of clause (ii) of this Section 7(b), and such
person or group acquires additional stock of the Company, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the ownership” of the Company.

(ii)A “change in the effective control” of the Company shall occur on either of
the following dates:

(A)The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing forty percent (40%) or more of the total voting power of the
stock of the Company, as determined in accordance with Treasury Regulation
§1.409A-3(i)(5)(vi).  If a person or group is considered to possess forty
percent (40%) or more of the total voting power of the stock of the Company, and
such person or group acquires additional stock of the Company, the acquisition
of additional stock by such person or group shall not be considered to cause a
“change in the effective control” of the Company; or

(B)The date on which a majority of the members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of the appointment or
election, as determined in accordance with Treasury Regulation
§1.409A-3(i)(5)(vi).

(iii)A “change in the ownership of a substantial portion of the assets” of the
Company shall occur on the date on which any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all of the assets of
the Company immediately before such acquisition or acquisitions, as determined
in accordance with Treasury Regulation §1.409A-3(i)(5)(vii).  A transfer of
assets shall not be treated as a “change in the ownership of a substantial
portion of the assets” when such transfer is made to an entity that is
controlled by the shareholders of the Company, as determined in accordance with
Treasury Regulation§1.409A-3(i)(5)(vii)(B).

In all cases, the determination of whether a Change of Control has occurred
shall be made in accordance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations, notices and other guidance of
general applicability issued thereunder.



10




8.Code Section 409A.  This Agreement is intended to comply with the requirements
of Section 409A of the Code (“Section 409A”), and shall be interpreted and
construed consistently with such intent.  The payments to Executive pursuant to
this Agreement are also intended to be exempt from Section 409A to the maximum
extent possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4), and for such purposes, each payment to Executive
under this Agreement shall be considered a separate payment.  In the event the
terms of this Agreement would subject Executive to taxes or penalties under
Section 409A (“409A Penalties”), the Company and Executive shall cooperate
diligently to amend the terms of this Agreement to avoid such 409A Penalties, to
the extent possible; provided that in no event shall the Company be responsible
for any 409A Penalties that arise in connection with any amounts payable under
this Agreement.  To the extent any amounts under this Agreement are payable by
reference to Executive’s “termination of employment” such term and similar terms
shall be deemed to refer to Executive’s “separation from service,” within the
meaning of Section 409A.  Notwithstanding any other provision in this Agreement,
to the extent any payments hereunder constitutes nonqualified deferred
compensation, within the meaning of Section 409A, then (A) each such payment
which is conditioned upon Executive’s execution of a release and which is to be
paid or provided during a designated period that begins in one taxable year and
ends in a second taxable year, shall be paid or provided in the later of the two
taxable years and (B) if Executive is a specified employee (within the meaning
of Section 409A) as of the date of Executive’s separation from service, each
such payment that is payable upon Executive’s separation from service and would
have been paid prior to the six-month anniversary of Executive’s separation from
service, shall be delayed until the earlier to occur of (i) the first day of the
seventh month following Executive’s separation from service or (ii) the date of
Executive’s death.

9. Successors; Assignment, Etc.; Third Party Beneficiaries.

(a)The Company shall have the right to assign this Agreement to its successors
or assigns, and Executive hereby consents to any such assignment.  All covenants
or agreements hereunder shall inure to the benefit of and be enforceable by or
against any such successors or assigns.  The terms “successors” and “assigns”
shall include, but not be limited to, any succeeding entity upon a Change of
Control.

(b)Neither this Agreement nor any of the rights or obligations of Executive
under this Agreement may be assigned or delegated except as provided in the last
sentence of this Section 9(b).  This Agreement and all rights of Executive
hereunder shall inure to the benefit of and be enforceable by, and shall be
binding upon, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If
Executive should die while any amounts would still be payable to him hereunder
had he continued to live, then all such amounts (unless otherwise provided
herein) shall be paid in accordance with the terms of this Agreement to the
devisee, legatee or other designee under Executive’s testamentary will or, if
there be no such will, to Executive’s estate.

10. Notice.  For purposes of this Agreement, all notices and other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered in person or when mailed by United
States registered or certified mail, return receipt requested, first-class
postage prepaid, addressed as follows:

If to Executive:

Mr. Eric B. Blashford

to the last known address for Executive on the Company’s records

 

 

 



11




If to the Company:

Broadwind Energy, Inc.

3240 S. Central Avenue

Cicero, IL 60804

Attn: Chairman of the Board

 

or to such other address as either party may have furnished to the other in
writing in accordance with this Section 10, except that notices of any change of
address shall be effective only upon actual receipt.

11.Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification, or discharge is agreed to in
writing signed by Executive and such officers of the Company as may be
specifically designated by the Board.  No waiver by either party of, or
compliance with, any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of any similar or dissimilar condition
or provision at the same or any other time.  No agreements or representations
(whether oral or otherwise, express or implied) with respect to the subject
matter of this Agreement have been made by either party which are not set forth
expressly in this Agreement or which are not specifically referred to in this
Agreement.  If any term, clause, subpart, or provision of this Agreement is for
any reason adjudged to be invalid, unreasonable, unenforceable or void, the same
will be treated as severable, shall be modified to the extent necessary to be
legally enforceable to the fullest extent permitted by applicable law, and will
not impair or invalidate any of the other provisions of this Agreement, all of
which will be performed in accordance with their respective terms.  The
validity, interpretation, construction, and performance of this Agreement shall
be governed by the laws of the State of Illinois.

12.Validity.  If any provision of this Agreement is held to be illegal, invalid
or unenforceable under any present or future law or court decision, and if the
rights or obligations of the Company and Executive will not be materially and
adversely affected thereby, (a) such provision shall be fully severable from
this Agreement, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom, and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar to the terms and
intent of such illegal, invalid or unenforceable provision as may be possible.

13.Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

14.Litigation.  The parties agree that the exclusive venue for any litigation
commenced by the Company or Executive relating to this Agreement shall be the
state courts located in Cook County, Illinois and the United States District
Court, Northern District of Illinois.  The parties waive any rights to object to
venue as set forth herein, including any argument of inconvenience for any
reason.

15.Entire Agreement.  This Agreement (a) constitutes a binding agreement between
the parties and (b) represents the entire agreement between the parties and
supersedes all prior agreements relating to the subject matter contained
herein.  All prior negotiations concerning Executive’s employment with the
Company have been merged into this Agreement and are reflected in the terms
herein. 

[signature page follows] 

 



12




IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of February 20, 2020.

 

 

 

 

EXECUTIVE

 

 

 

By:/s/ Eric B. Blashford

 

Name: Eric B. Blashford

 

 

 

COMPANY

 

 

 

BROADWIND ENERGY, INC.

 

 

 

By:/s/ David P. Reiland

 

Name:David  P. Reiland

 

Title: Chairman

 

 

 

 

 

 

 

 

 

13

